Title: Jonathan Williams, Jr., to the American Commissioners: Two Letters, 23 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


I.
Honorable Gentlemen
Nantes Aug. 23. 1777.
I have drawn on you in favour of Monsr. L’Escuyer 22d Augt. at one Usance for 6192. 17. 8 which please to honour; this Draft is for a quantity of tricot and Lining on which I have deducted 11 months Discount having bought it at a years Credit.

A Bill was presented to me the 20th Inst. drawn by S. Smith at Plymouth for £12 Sterling; I know nothing of this man nor have I any advice what the Bill is for, altho’ the Bill mentions according to advice. For these Reasons I have not accepted it; but I have reason to believe that this is some poor refugee that has taken this method to obtain a Subsistance ’till his Escape could be compleat, so have desired the holder of the Bill not to return it till the lay Days are out, which will be the beginning of next month, in expectation that you may think proper to order it honored.
A Friend of mine has 2000 ready made Soldiers Shirts which cost 4.10, but as the Adventure which was intended is lain aside, he offers them to me at 4 Livres. They are coarse but at that price not Dear, if you think proper to take them please to order me so to do and I will draw accordingly.
The Lion goes on as before. I have bought 24 Guns (8 pounders) which are to be here in a Fortnight these will cost from 415 to 420 Livres.
I have two Letters for Capt. Thompson one from You another from Morlaix I believe from Johnson. If Capt. T is with you please to tell him to say whether I am to keep them ’till his return or to send them forward to you. I have the honour to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
Jona Williams J
 
Addressed: A monsieur / Monsieur Franklin ou / Monsieur Dean / a Passy
Notations: Mr. Williams Augt. 23d. 1777 / To Hon. Comrs. US / Soldiers Shirts 4 l.t. Lions Guns 8 pdrs from 415 to 420 l.t. a peice
 
II.
Honorable Gentlemen
Nantes Aug. 23. 1777.
I mentioned in my last that I should have occasion to ask your Assistance relative to the Dutys on two Cargoes of Sugar which are consigned to Mr. Lee and myself. You will see that if they pay the Foreign Duty according to the inclosed State, it will amount to (reckoning the hogsheads at 1000 lbs. only) 78,330 Livres, but if admitted at the Rate of French Sugars, to only 21190.2.8 which makes a Difference of about 57140.17.4. The Intention of the foreign Duty appears to be to prohibit any other Sugars than French ones from coming to market, and were a Speculator to endeavour to introduce such here he would no doubt be subject to pay it. But in the present Case it is widely different, and if the Farmers will not accept of the French Duty, (which is so much clear gain to them) they will not have any Future prizes of that Sort in their ports.
The president of the Committee des Traites is Monsieur de la Periere a l’hotel des Fermes, ou a son Hotel Rue Therése. M. Guerton the Directeur des Fermes writes to him to day on this Subject and I shall be highly obliged if you will kindly represent this matter to him and obtain an express order to accept of the amount of the French Duty. In the present Case it is only a Favour granted to particular persons, in future it will be one to the public by establishing a president for future Prizes.
I beg leave to repeat my Request to have this matter settled according to the French Duty and with the greatest Expedition. I write this in a seperate Letter because I think best not to mix it with any other Concerns.
I hope you will excuse the trouble this affair will give you, and that you will favour me with an answer by return of post. I should observe that M. de la Pierere is the only person of the Compagnie that should be consulted as the Directeur of the Fermes here hinted to me. I have the honour to be with the greatest Respect (tho much in haste) Gentlemen Your most obedient and most humble Servant
J Williams J

PS I understand that in the last War prize Goods did not pay any Duty when rexported. I have no objection to paying the french Duty even in that Case, but it would be enormous to pay so extravagant one when the Goods are to [be re]exported, please to represent this and engage the Farmers to give permision for the Goods to be entreposed, for reexportation.

 
Addressed: The Honble The Commissioners / of the United States / Paris
Notations: Mr. Williams Augt. 23d. 1777 / to Hon: Comrs. U.S. / Of the Prises consignd to Mr. W. Lee & him
